Per Curiam.
The “brief specification of the determinations or directions of the District Court” required by rule 145 of this court as assigned by appellant, brings up no ruling of the District Court in such wise as to present a proper basis for review. There are three specifications. The first is that “the trial court erred in awarding judgment in favor of plaintiff against defendant.” This was definitely condemned by the Court of Errors and Appeals in Cohn v. Passaic National Bank, 109 N. J. L. 449; 162 Atl. Rep. 555. The second is that “there was no legal evidence adduced to support the judgment in favor of plaintiff.” This points to no judicial action to be reviewed. Klein v. Shryer, 106 N. J. L. 432; 150 Atl. Rep. 321. The third is that “the judgment in favor of plaintiff is contrary to law.” This has been overruled many times as constituting no specification of anything beyond mere general error. State v. Lavine, 96 N. J. L. 356, 357 (12); 115 Atl. Rep. 335; Booth v. Keegan, 108 N. J. L. 538, 539 (1); 159 Atl. Rep. 402.
If there be no specification at all, the practice is to dismiss the appeal; but if the judgment .cannot, be reversed on any ground specified, it will be. affirmed. Sentliffer v. Jacobs, 84 N. J. L. 128, 130; 86 Atl. Rep. 929; Booth v. Keegan, supra. ■ 1
No alleged error being properly specified, the judgment is accordingly affirmed, with costs.